        Case 2:17-cr-00296-JHS Document 139 Filed 02/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

        v.
                                                          CRIMINAL ACTION
DERRICK PARKS,                                            NO. 17-296-01

                        Defendant.


                                         ORDER

       AND NOW, this 1st day of February 2021, upon consideration of Defendant Derrick

Parks’ Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No.

132) and the Government’s Response in Opposition to Defendant’s Motion (Doc. No. 133), it is

ORDERED that Defendant’s Motion (Doc. No. 132) is DENIED.




                                                 BY THE COURT:



                                                 /s/ Joel H. Slomsky
                                                 JOEL H. SLOMSKY, J.
